UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2467



JOHN ALEXANDER, d/b/a Alexander & Company;
SCHIFFER PUBLISHING LIMITED,

                                             Plaintiffs - Appellees,
          versus


G. PAUL MODRAK,

                                              Defendant - Appellant,
          and


CHESAPEAKE, POTOMAC AND TIDEWATER BOOKS, IN-
CORPORATED, d/b/a The Washington Book Trading
Company,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-1595-A)


Submitted:   January 18, 2001             Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Paul Modrak, Appellant Pro Se. Russell James Gaspar, COHEN MOHR,
L.L.P., Washington, D.C.; Nancy A. Rubner-Frandsen, SEIDEL, GONDA,
LAVORGNA & MONACO, P.C., Philadelphia, Pennsylvania, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     G. Paul Modrak appeals the district court’s judgment entered

following a jury trial in this copyright infringement and breach of

contract action.    On appeal, Modrak requests that we consider

additional evidence that was not presented to the district court

either at trial or in his post-trial motion for judgment as a

matter of law.   Although Modrak did submit this evidence in a Fed.

R. Civ. P. 60(b) motion for reconsideration, that motion was filed

after his appeal was noted in this case and, thus, is not properly

considered on appeal.   Because the district court did not consider

this “newly-discovered” evidence at any point up to the entry of

the judgment appealed from, we will not analyze this evidence for

the first time on appeal.    Accordingly, we affirm the judgment of

the district court.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED


                                  2